        Case 20-10691       Doc 110-1      Filed 09/17/20     Page 1 of 6




                           CERTIFICATE OF SERVICE

        I hereby certify that on September 17, 2020, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of the foregoing Motion will be served
electronically by the Court’ s CM/ECF system on the following parties:

      Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
      Nancy D. Greene ndg@ndglaw.com
      Bruce W. Henry bwh@henrylaw.com,
       kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
      Patrick J. Kearney pkearney@sgrwlaw.com, jnam@sgrwlaw.com
      Nicole C. Kenworthy bdept@mrrlaw.net
      Michael J. Klima bankruptcy@peroutkalaw.com
      Michael J. Lichtenstein mjl@shulmanrogers.com,
       tlockwood@shulmanrogers.com
      Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
      M. Evan Meyers bdept@mrrlaw.net
      L. Jeanette Rice Jeanette.Rice@usdoj.gov,
       USTPRegion04.GB.ECF@USDOJ.GOV
      Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-
       us.com,pascal.naples@wbd-us.com,morgan.patterson@wbd-
       us.com,matthew.ward@wbd-us.com
      US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
      Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com


        I hereby further certify that on September 17, 2020, a copy of the foregoing
Motion was also served on the parties listed on the attached service list in the manner
indicated.


                                               /s/ Bradford F. Englander
                                               Counsel




                                           9
                 Case 20-10691    Doc 110-1        Filed 09/17/20   Page 2 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

                                         )
In re:                                   )
                                         )
Zachair, Ltd.,                           )           Case No.: 20-10691-TJC
                                         )
                     Debtor.             )           Chapter 11
                                         )



                                       Service List


By First Class Mail:
American Express                                     Bristow, S. Michael
PO Box 1270                                          1600 S Eads St #1102 N
Newark, NJ 07101-1270                                Arlington, VA 22202

Arlyn Construction Co                                Buchner, Mark
Robert Fry                                           5358 Ravensworth Road
1005 Dumfries St.                                    Springfield, VA 22151
Oxon Hill, MD 20745
                                                     Buchner, Mark
ATEC Musical Instrument Service                      5358 Ravensworth Rd
7349 Old Alexandria Ferry Rd                         Springfield, VA 22151
Clinton, MD 20735
                                                     Callan, Brian P.
Beaty, Christina T.                                  1727 Crestwood Dr.
127 Pierce St NW                                     Alexandria, VA 22302
Washington, DC 20001
                                                     Clinton Aero Maintenance
Biesiadecki, Jan S.                                  10501 Piscataway Rd.
14421 Captain John Smith Dr                          Clinton, MD 20735
Accokeek, MD 20607-9745
                                                     Clinton Fence
Bond Safeguard Insurance Co                          2630 Old Washington Rd
Old Hickory Insurance Agency                         Waldorf, MD 20601
PO Box 1864
Indianapolis, IN 46206-1864                          Comcast
                                                     c/o Brian L. Roberts
Bradley, James                                       Comcast Center
7900 Old Falls Rd                                    1701 John F. Kennedy Blvd.
Mc Lean, VA 22102-2415                               Philadelphia, PA 19103



                                              10
               Case 20-10691         Doc 110-1        Filed 09/17/20   Page 3 of 6




Comptroller of Maryland
Revenue Administration Division                         Howards, Mark
110 Carroll Street                                      32 N Prospect St.
Annapolis, MD 21411-0001                                Amherst, MA 01002

Dewberry Consultants LLC                                Internal Revenue Service
PO Box 821824                                           Centralized Insolvency Operation
Philadelphia, PA 19182-1824                             PO Box 7346
                                                        Philadelphia, PA 19101-7346
Dewberry Engineers Inc.
2101 Gaither Road, Suite 340                            Isherwood, Raymond
Rockville, MD 20850                                     337 SW Lockheed Lane
                                                        Lake City, FL 32025
ECS Mid-Atlantic
14026 Thunderbolt P1., Suite 100                        Jackson, Gary
Chantilly, VA 20151                                     13000 Katie St.
                                                        Clinton, MD 20735
Fornshell, John A.
6911 Quander Rd.                                        Jeffrey Tarkenton, Esq.
Alexandria, VA 22304                                    Womble Bond Dickinson (US) LLP
                                                        1200 Nineteenth Street, N.W., Suite 500
Fraser Forbes Real Estate Services                      Washington, DC 20036
7811 Montrose Road, Suite 500
Potomac, MD 20854                                       Jettmar, R. Uwe
                                                        3744 Jenifer Street
Fry, Michael C.                                         Washington, DC 20015
327 L St. NE (Rear)
Washington, DC 20002                                    Joseph Chazen, Esq.
                                                        Meyers, Rodbell & Rosenbaum
G. S. Proctor & Associates, Inc.                        6801 Kenilworth Avenue, Suite 400
14408 Old Mill Rd., Suite 201                           Riverdale, MD 20737
Upper Marlboro, MD 20772
                                                        Keithley, Terrance C.
Goldfarb, Alice                                         8600 Fort Hunt Rd
639M St. NE                                             Alexandria, VA 22308
Washington, DC 20002
                                                        King, Jerry
Gorecki, Greg                                           J. K. Tuff, Inc.
8218 Bock Road                                          601 Pennsylvania Ave. NW #504
Fort Washington, MD 20744                               Washington, DC 20004

Grayhound Trash Removal, Inc.                           Kravit, Richard
8301 Grey Eagle Drive                                   100 Luna Park Drive #233
Upper Marlboro, MD 20772                                Alexandria, VA 22305




                                                 11
               Case 20-10691       Doc 110-1        Filed 09/17/20    Page 4 of 6




Maltenfort, Andrew J.                                 Naylor, Lisa J.
5613 Mt. Burnside Way                                 10651 Piscataway Rd.
Burke, VA 22015                                       Clinton, MD 20735

Maryland Aviation Administration                      Parsons, Fred
Office of Regional Aviation Assistance                415 S Lee St.
PO Box 8766                                           Alexandria, VA 22314
Baltimore, MD 21240-0766
                                                      PD Hyde Field, LLC
Maryland Department of the Environment                13501 Cavanaugh Drive
PO Box 1417                                           Rockville, MD 20850
Baltimore, MD 21203-1417
                                                      PD Hyde Field, LLC
Maureen Asterbadi                                     c/o William F. Gibson, II, Esq.
2726 Chain Bridge Road NW                             Shulman Rogers
Washington, DC 20016                                  12505 Park Potomac Avenue
                                                      Potomac, MD 20854
Mencia, M. Lucia
PO Box 5732                                           PD Hyde Field, LLC
Washington, DC 20016                                  c/o Michael J. Lichtenstein, Esq.
                                                      Shulman Rogers
Mercedes Benz Financial Services                      12505 Park Potomac Avenue
c/o Peter Henn, CEO                                   Potomac, MD 20854
36455 Corporate Drive
Farmington Hills, MI 48331                            Pepco
                                                      c/o David M. Velazquez
Metro Earthworks                                      PO Box 97274
Shirley Contracting Company, LLC                      Washington, DC 20090-7274
c/o The Corporation Trust, Incorporated
2405 York Road, Suite 201                             Perry, White, Ross & Jacobson LLC
Lutherville Timonium, MD 21093-2264                   125 Cathedral Street
                                                      Annapolis, MD 21401
Metro Earthworks, a division of
Shirley Contracting Company, LLC                      Richard Reed, Esq.
8435 Backlick Rd.                                     c/o Lerch, Early & Brewer
Lorton, VA 22079                                      7600 Wisconsin Ave., Suite 700
                                                      Bethesda, MD 20814
Meyers Rodbell & Rosenbaum
6801 Kenilworth Ave., Suite 400                       Riggins, David / P and R Aviation
Riverdale, MD 20737-1385                              8610 Cyrus Pl.
                                                      Alexandria, VA 22308
Nabil J. Asterbadi
2726 Chain Bridge Road NW                             Roberts, Roy
Washington, DC 20016                                  1337 A St. NE
                                                      Washington, DC 20002



                                               12
               Case 20-10691      Doc 110-1        Filed 09/17/20   Page 5 of 6




Roesler, Robert D.                                   TD Auto Finance
1371 Forest Hill Rd/                                 Attn: Andrew Stuart, CEO
Gordonsville, VA 22942                               PO Box 9223
                                                     Farmington Hills, MI 48333-9223
Sandy Spring Bank
6831 Benjamin Franklin Drive                         Telford Capital LLC
Columbia, MD 21046                                   c/o Patrick John Kearney, Esq.
                                                     4416 E. West Highway, 4th Floor
Sandy Spring Bank                                    Bethesda, MD 20814
Attn: Bruce Henry, Esq.
300 N. Washington Street, Suite 204                  Telford Capital, LLC
Alexandria, VA 22314                                 4920 Elm Street
                                                     Bethesda, MD 20814
Sandy Spring Bank
c/o Daniel J. Schrider, CEO                          Tri-State Ventilation LLC
17801 Georgia Avenue                                 Attn: Leroy Wooten
Olney, MD 20832                                      7001 Buchanan Rd.
                                                     Camp Springs, MD 20748
Shannon, Ken
P.O. Box 655                                         Verizon Wireless
Bryantown, MD 20617                                  Verizon Wireless Correspondence Team
                                                     PO Box 408
Shapiro, Philip A.                                   Newark, NJ 07101-0408
412 S Lee St.
Alexandria, VA 22314                                 Viteri, Melinda Benson
                                                     1443 Rock Creek Ford Rd.
Snyder, Gene                                         Washington, DC 20011
5903 Pontiac Street
College Park, MD 20740                               Washington Suburban Sanitary Commission
                                                     c/o Carla Reid, CEO
Stan Fetter                                          14501 Sweitzer Lane
dba Fetter Aviation                                  Laurel, MD 20707
14908 W Auburn Rd.
Accokeek, MD 20607-9616                              William C. Harvey & Associates, Inc.
                                                     1146 Walker Road, Suite H
Stoner, Brendon                                      Great Falls, VA 22066-1838
829 Wyth Street
Alexandria, VA 22314                                 Womble Bond Dickinson (US) LLP
                                                     Attn: Opel Benoit
Strittmatter Corp                                    1200 Nineteenth St., NW, Suite 500
6400 Van Dusen Road                                  Washington, DC 20036
Laurel, MD 20707




                                              13
               Case 20-10691       Doc 110-1        Filed 09/17/20   Page 6 of 6




American Express National Bank                        PD Hyde Field LLC
c/o Becket & Lee                                      c/o Louis G. Pettey, Registered Agent
P.O. Box 3001                                         18310 Montgomery Village Ave., Suite 400
Malvern, PA 19355-0701                                Gaithersburg, MD 20879

PEPCO                                                 Brian E. Frosh, Attorney General
P.O. Box 97294                                        200 St. Paul Place
Washington, D.C. 20090                                Baltimore, MD 21202

Internal Revenue Service                              Maryland Department of Assessments &
Centralized Insolvency Operation                      Taxation
P.O. Box 7346                                         State Office Building
Philadelphia, PA 19101-7346                           301 W. Preston Street
                                                      Baltimore, MD 21201-2395
Mercedes-Benz Fin. Services USA LLC
c/o BK Servicing, LLC                                 Prince George's County
P.O. Box 131265                                       c/o Gail D. Francis, Esq.
Roseville, MN 55113-0011                              Office of Finance, Treasury Division
                                                      14741 Governor Oden Bowie Drive
TD Auto Finance, LLC                                  Upper Marlboro, Maryland 20772
c/o Jacob Sweig, Esq.
Evans Petree PC                                       Angela D. Alsobrooks, County Executive
1715 Aaron Brenner Drive, Suite 800                   County Administration Building
Memphis, TN 38120                                     14741 Governor Oden Bowie Drive
                                                      Upper Marlboro, MD 20772
Prince George’s County, Maryland
c/o Meyers, Rodbell & Rosenbaum, P.A.                 U.S. Attorney for the District of MD
6801 Kenilworth Ave., Suite 400                       36 S. Charles Street, 4th Floor
Riverdale Park, MD 20737                              Baltimore, MD 21201-3020

Verizon                                               William P. Barr
c/o American InfoSource                               Attorney General
4515 N. Santa Fe Ave.                                 U.S. Department of Justice
Oklahoma City, OK 73118                               950 Pennsylvania Avenue, NW
                                                      Washington, DC 20530-0001
Imperial PFS
c/o Frank Friedman, CEO                               Bradford F. Englander
1055 Broadway, Floor 11                               Whiteford, Taylor & Preston, LLP
Kansas City, MO 64105                                 3190 Fairview Park, Suite 800
                                                      Falls Church, VA 22042
Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave., Suite 400
Riverdale Park, MD 20737



11515801


                                               14
